***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    QUINTINO DININO, JR. v. FEDERAL EXPRESS
             CORPORATION ET AL.
                  (AC 38798)
                    Alvord, Prescott and Pellegrino, Js.

                                  Syllabus

The plaintiff, who sustained personal injuries while at work, sought to
    recover damages for wilful misconduct by the defendant F Co., his
    employer, and for negligence by the defendant H, his coworker. The
    plaintiff’s injuries resulted when he fell into a gap between the truck
    that he was unloading, which had been parked by H, and the loading
    dock. F Co. and H each filed motions for summary judgment based on
    the exclusivity provision of the Workers’ Compensation Act (§ 31-293a),
    which provides that the act is the exclusive remedy for injured employees
    and that no civil action may be brought against an employer or coworker.
    The trial court granted the motions for summary judgment in favor of
    each defendant, and the plaintiff appealed to this court. On appeal, the
    plaintiff claims that the trial court improperly granted summary judg-
    ment when it concluded that there were no genuine issues of material
    fact regarding the applicability of two exceptions to the act’s exclusivity
    provision: the motor vehicle exception if the action is based on a cowork-
    er’s negligence in the operation of a motor vehicle, and the substantial
    certainty exception for an employer’s intentional tort. Held:
1. Contrary to the plaintiff’s claim that H’s improper parking of the truck
    negligently caused the plaintiff’s injuries, the trial court properly con-
    cluded that there was no genuine issue of material fact regarding the
    applicability of the motor vehicle exception to the exclusivity provision
    of the act, which allows an injured employee to bring an action against
    a coworker if the action is based on the fellow employee’s negligence
    in the operation of a motor vehicle: at the time of the plaintiff’s injury,
    H was not operating the truck within the meaning of § 31-293a because
    he had parked and exited the truck before the plaintiff began unloading
    it and the truck remained parked during the unloading process, the
    relevant inquiry being whether the plaintiff’s injury occurred as a result
    of H’s movement of the vehicle or a circumstance resulting from its
    movement, and the fact that the engine may have been running when
    the plaintiff was injured was not sufficient to trigger the exception;
    furthermore, the truck was not performing the function of an ordinary
    vehicle when the plaintiff’s accident occurred, in that it was parked
    and being used as a storage facility for the containers that needed to
    be unloaded.
2. The trial court properly concluded that there was no genuine issue of
    material fact regarding the applicability of the substantial certainty
    exception to the exclusivity provision of the act, which requires the
    showing that the defendant intentionally created a dangerous condition
    that made the plaintiff’s injuries substantially certain to occur, and
    therefore, properly granted summary judgment in favor of F Co.: the
    plaintiff did not offer facts that tended to demonstrate that other F Co.
    employees had been injured in a similar manner at the loading dock or
    that suggested that F Co. knew of any such injuries, nor did the plaintiff
    offer any evidence that showed F Co. was aware of the potential hazard
    created by the gap between the truck and the loading dock on the night
    of the accident; furthermore, even if F Co. had modified the loading
    dock by eliminating certain safety precautions as alleged by the plaintiff,
    any such intentional, wilful, or reckless safety violations by an employer
    do not rise to the level of intent required under the substantial cer-
    tainty standard.
         Argued April 24—officially released September 12, 2017

                             Procedural History

  Action to recover damages for, inter alia, the named
defendant’s wilful misconduct and the defendant Ernest
Hawkins’ negligence, and for other relief, brought to
the Superior Court in the judicial district of Hartford,
where the court, Miller, J., granted the motion to inter-
vene as a plaintiff filed by the named defendant; there-
after, the court, Hon. Constance L. Epstein, judge trial
referee, granted the motion for summary judgment filed
by the defendant Ernest Hawkins and rendered judg-
ment thereon; subsequently, the court, Peck, J., granted
the named defendant’s motion for summary judgment
and rendered judgment thereon, from which the named
plaintiff appealed to this court. Affirmed.
  Dana M. Hrelic, with whom was Kimberly A. Knox,
and, on the brief, James J. Walker, for the appellants
(named plaintiff).
  Brian Tetreault, with whom, on the brief, was Cristin
E. Sheehan, for the appellee (named defendant).
  Laura Pascale Zaino, with whom, on the brief, were
Kevin M. Roche, Rachel J. Fain, and Logan A. Forsey,
for the appellee (defendant Ernest Hawkins).
                          Opinion

   PRESCOTT, J. It is well established that the Workers’
Compensation Act, General Statutes § 31-275 et seq.
(act), provides the exclusive remedy for most workers
injured in the course of their employment. This appeal
arises out of an action by the plaintiff, Quintino DiNino,
Jr., in which he alleges that his employer, Federal
Express Corporation (FedEx) and his coworker, Ernest
Hawkins, are liable for injuries that he suffered in a
work related accident. The plaintiff appeals from the
trial court’s granting of two separate motions for sum-
mary judgment in favor of each defendant. On appeal,
the plaintiff claims that the trial court improperly ren-
dered summary judgment because it erroneously con-
cluded that there were no genuine issues of material
fact regarding the applicability of two recognized excep-
tions to the exclusivity provision of the act. We disagree
and, accordingly, affirm the judgment of the trial court.
   The record, viewed in the light most favorable to the
plaintiff as the nonmoving party, reveals the following
facts. At the time of the incident, the plaintiff was
employed as a material handler by FedEx. During the
course of the plaintiff’s employment with FedEx, he
was tasked with unloading heavy containers from the
back of delivery trucks onto loading docks. The trucks
were equipped with airlift roller conveyor systems
meant to facilitate the transfer of the containers. The
airlift roller conveyor systems made it impossible for
the trucks to back up flush to the loading docks, which
left a gap between the edge of the loading docks and
the rear of the trucks.
   On July 18, 2011, the plaintiff was working at FedEx’s
loading dock in East Granby, when the last delivery
truck of the night pulled into the loading dock. Hawkins,
the driver of the truck in question, was returning from
a trip during which he picked up materials. Hawkins
parked the vehicle just short of the loading dock, leaving
a larger than normal gap between the dock and the
truck. The plaintiff noticed his supervisor spread his
hands apart and shake his head upon noticing Hawkins’
improper parking of the delivery truck, signaling that
the gap was too large. The plaintiff, who was tasked
with unloading that particular delivery truck, did not
express concern regarding the size of the gap to any of
his coworkers, and no steps were taken by the plaintiff’s
supervisor or Hawkins to reposition the truck.
   Shortly thereafter, while moving a container off the
truck, the plaintiff fell into the gap between the truck
and the loading dock. The container subsequently rolled
onto and crushed the plaintiff’s right leg, fracturing his
tibia and fibula. The plaintiff also suffered an extensive
degloving of the soft tissue in his lower right leg, requir-
ing skin flap replacement and skin grafting. The plaintiff
subsequently received workers’ compensation benefits
under the act for his injuries.
   The plaintiff commenced the present action on April
8, 2013. The operative complaint contained two counts.
In the first count, the plaintiff alleged that FedEx had
been ‘‘warned of the significant safety hazard presented
by the open gaps/spaces by its own agents, servants,
and/or employees,’’ but nevertheless ‘‘consciously and
deliberately chose not to utilize dock boards, dock
plates, dock levelers or any other appropriate safety
devices to eliminate the significant safety hazard pre-
sented by the open gaps/spaces between the truck trail-
ers and the loading dock.’’ The plaintiff also alleged
that FedEx’s failure to follow proper safety guidelines
constituted a violation of the standards of the Occupa-
tional Safety and Health Act (OSHA), 29 CFR 1910.22
(c), and that FedEx’s ‘‘actions and/or omissions created
a substantial certainty that the plaintiff would be
injured . . . .’’
   In the second count, the plaintiff alleged that Hawkins
‘‘failed to properly position his truck in the loading dock
by stopping the truck too far away from the edge of
the loading dock and thereby leaving an unsafe space
or gap between the rear of the truck and the loading
dock . . . .’’ The plaintiff also alleged that Hawkins
‘‘failed to warn the material handlers, including the
plaintiff, that he had stopped the truck farther away
from the loading dock than was normal’’ and that the
plaintiff’s injuries were a direct and proximate result
of defendant Hawkins’ negligent operation of the deliv-
ery truck.
   On February 18, 2015, FedEx filed a motion for sum-
mary judgment and accompanying memorandum of
law, in which it asserted, inter alia, that it is immune
from liability pursuant to the exclusivity provision of
the act. FedEx also denied that it intentionally had
created a dangerous condition that made the plaintiff’s
injuries substantially certain to occur, which, if estab-
lished by the plaintiff, would constitute an exception
to the exclusivity provision.
   On March 2, 2015, Hawkins filed a separate motion
for summary judgment. In his accompanying memoran-
dum of law, Hawkins asserted that the plaintiff’s claims
against him were similarly barred by the exclusivity
provision of the act and, further, that the plaintiff’s
injuries did not arise out of Hawkins’ negligent opera-
tion of a motor vehicle so as to fall within the recognized
motor vehicle exception to the exclusivity provision.
   The plaintiff filed an objection and accompanying
memorandum of law in response to FedEx’s motion for
summary judgment, in which he argued that his injuries
were a ‘‘substantially certain result’’ of FedEx’s various
‘‘bad choices’’ regarding proper safety procedure, and,
therefore, fell within a recognized exception to the
exclusivity provision. The plaintiff also filed an objec-
tion and accompanying memorandum of law in
response to Hawkins’ motion for summary judgment,
arguing that Hawkins had been operating the delivery
truck when the plaintiff was injured and, therefore,
could be held liable for his negligence.
   On August 17, 2015, the court, Hon. Constance L.
Epstein, judge trial referee, heard oral argument on
Hawkins’ motion for summary judgment. The court
issued a memorandum of decision on December 18,
2015, granting Hawkins’ motion and holding, as a matter
of law, that the plaintiff’s injuries were not caused by
Hawkins’ negligent operation of the delivery truck
because the truck’s ignition had been turned off and
the truck remained immobile when the incident
occurred. The court, therefore, concluded that the
exclusivity provision barred the plaintiff’s claim
against Hawkins.
   FedEx’s motion for summary judgment was heard
on September 8, 2015. The court, Peck, J., issued a
memorandum of decision on December 30, 2015, grant-
ing summary judgment in favor of FedEx. The court
concluded that the plaintiff had not raised a genuine
issue of material fact regarding whether FedEx had
intentionally created unsafe working conditions that
made the plaintiff’s injuries substantially certain to
occur. Specifically, the court concluded that the plain-
tiff had failed to provide evidence, other than conclu-
sory statements, that he had fallen into the gap
previously; witnessed any of his coworkers suffer an
injury after falling in the gap; or complained to his
supervisor that the width of the gap was unsafe. The
court further held that noncompliance with OSHA stan-
dards does not give rise to employer liability in Connect-
icut. Thus, the court held that the exclusivity provision
barred the plaintiff’s action against FedEx.
  The plaintiff filed the present appeal, challenging
both trial court judgments. Additional facts and proce-
dural history will be set forth as necessary.
   We begin by identifying the applicable standard of
review. ‘‘The standards governing our review of a trial
court’s decision to grant a motion for summary judg-
ment are well established. Practice Book [§ 17-49] pro-
vides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . A
material fact . . . [is] a fact which will make a differ-
ence in the result of the case. . . . Finally, the scope
of our review of the trial court’s decision to grant the
plaintiff’s motion for summary judgment is plenary.’’
(Internal quotation marks omitted.) DiPietro v. Farm-
ington Sports Arena, LLC, 306 Conn. 107, 115–16, 49
A.3d 951 (2012).
  Pursuant to the act, a party injured in the course of his
employment is entitled to benefits and compensation
regardless of fault, and such compensation shall be the
exclusive remedy of the injured employee, with no civil
action available against an employer. General Statutes
§ 31-284. General Statutes § 31-293a further provides
that no civil action may be brought against an allegedly
negligent coworker, by extension. These are commonly
referred to as the exclusivity provisions of the act.
   The rationale underlying the exclusivity provision is
as follows: ‘‘The purpose of the [act] . . . is to provide
compensation for injuries arising out of and in the
course of employment, regardless of fault. . . . Under
the statute, the employee surrenders his right to bring
a common law action against the employer, thereby
limiting the employer’s liability to the statutory amount.
. . . In return, the employee is compensated for his or
her losses without having to prove liability. . . . In a
word, these statutes compromise an employee’s right
to a common law tort action for work related injuries
in return for relatively quick and certain compensation.
. . . The intention of the framers of the act was to
establish a speedy, effective and inexpensive method
for determining claims for compensation.’’ (Citations
omitted; emphasis in original; internal quotation marks
omitted.) Doe v. Yale University, 252 Conn. 641, 672,
748 A.2d 834 (2000).
   There are, however, certain exceptions to the exclu-
sivity provision. Two, in particular, are at issue in this
case. The first is a statutory exception set out in § 31-
293a, commonly referred to as the ‘‘motor vehicle
exception.’’ Specifically, § 31-293a allows an injured
employee to bring an action against a coworker if the
action is ‘‘based on the fellow employee’s negligence
in the operation of a motor vehicle as defined in section
14-1.’’ (Emphasis added.)
   The second exception at issue in this case is the
‘‘substantial certainty’’ exception. In Jett v. Dunlap, 179
Conn. 215, 425 A.2d 1263 (1979), our Supreme Court
recognized an exception to the exclusivity provision
for intentional torts of an employer. Id., 219. Subse-
quently, in Suarez v. Dickmont Plastics Corp., 229
Conn. 99, 639 A.2d 507 (1994) (Suarez I), and Suarez
v. Dickmont Plastics Corp., 242 Conn. 255, 698 A.2d
838 (1997) (Suarez II), the court expanded the inten-
tional tort exception to the exclusivity provision to
include circumstances in which ‘‘either . . . the
employer actually intended to injure the plaintiff
(actual intent standard) or . . . the employer inten-
tionally created a dangerous condition that made the
plaintiff’s injuries substantially certain to occur (sub-
stantial certainty standard).’’ (Emphasis added.) Suarez
II, supra, 257–58. Having set out the two relevant excep-
tions to the exclusivity provision, we now turn to the
plaintiff’s specific claims on appeal.
                             I
   The plaintiff’s first claim on appeal is that the court
improperly determined, as a matter of law, that the
motor vehicle exception to the exclusivity provision of
the act did not apply and that the plaintiff’s action
against Hawkins, therefore, was barred. In support of
his claim, the plaintiff argues that Hawkins’ improper
parking of the vehicle raises a genuine issue of material
fact regarding whether the plaintiff’s injuries were
based on Hawkins’ negligent operation of the delivery
truck. Hawkins maintains that he was not operating the
truck within the meaning of § 31-293a, because the truck
was in park and remained immobile during the incident.
We agree with Hawkins.
  The term ‘‘operation’’ is not defined by the act. Thus,
we must turn to relevant precedent for guidance. Our
courts have interpreted the meaning of ‘‘operation’’ in
the context of the act, as well as with respect to the
doctrine of sovereign immunity. We begin by addressing
the case law analyzing the act.
   In Davey v. Pepperidge Farms, Inc., 180 Conn. 469,
429 A.2d 943 (1980), our Supreme Court stated, in
addressing the motor vehicle exception, that ‘‘[w]hile it
is true that ‘operation’ is not defined in General Statutes
§ 14-1,1 the cases clearly indicate that operation as it
refers to a motor vehicle relates to the driving or move-
ment of the vehicle itself or a circumstance resulting
from the movement of the vehicle.’’ (Footnote added.)
Id., 472 n.1.
   A few years later, in Dias v. Adams, 189 Conn. 354,
456 A.2d 309 (1983), it examined the legislative history
of § 31-293a and stated that our legislature intended to
limit the scope of the exception by ‘‘distinguish[ing]
simple negligence on the job from negligence in the
operation of a motor vehicle. . . . Particular occupa-
tions may subject some employees to a greater degree
of exposure to that risk. The nature of the risk remains
unchanged, however . . . .’’ (Emphasis added; foot-
note omitted; internal quotation marks omitted.) Id.,
359. Our Supreme Court, therefore, concluded in Dias
that its ‘‘decision to construe the term ‘operation of a
motor vehicle’ in § 31-293a [to] not includ[e] activities
unrelated to movement of the vehicle comports with
this policy of the legislature.’’ (Emphasis added.) Id.,
360. Consequently, the court held that a backhoe was
not in operation when the shovel on the backhoe
dropped suddenly and struck the decedent. Id., 358.
   In Kegel v. McNeely, 2 Conn. App. 174, 476 A.2d 641
(1984), this court held that if a coworker is ‘‘not engaged
at the time of the fellow employee’s injury in any activity
related to driving or moving a vehicle or related to a
circumstance resulting from the movement of a vehicle,
the lawsuit does not fall within the exception of General
Statutes § 31-293a.’’ Id., 178. There, the plaintiff’s dece-
dent and the defendant were coworkers tasked with
moving and stacking floating docks. Id., 176. At the time
of the accident, the defendant was operating a truck
cab. Id. Attached to the rear of the truck was a crane,
operated separately by a third coworker, and the dece-
dent’s job was to load and unload floating docks from
a sling suspended by the boom of the crane. Id. The
accident occurred after a fourth employee, acting as a
ground guide, directed the defendant to back the truck
into position. Id., 177. The defendant moved the truck,
stopped it at the location indicated, turned the engine
off, and remained in the cab with his foot on the break.
Id. After the defendant stopped the vehicle, the boom
of the crane came into contact with overhead wires.
Id., 176. The decedent, who was holding the metal sling
attached to the crane cable at the time, was immediately
electrocuted upon contact. Id., 176–77.
   On appeal from the trial court’s directed verdict2 for
the defendant, this court concluded that the truck por-
tion of the assembly had not been in operation when
the accident occurred, because ‘‘[a]t the time of the
decedent’s injury, the truck, with its ignition having
been turned off, could not function to move the truck
itself nor did it function or move so as to change the
position of the crane or its boom.’’3 Id., 178. This court
further concluded that ‘‘the only evidence relative to
whether the defendant was operating a motor vehicle
was that the truck was immobile at the time, with its
motor off.’’ (Emphasis added.) Id.
   In Kiriaka v. Alterwitz, 7 Conn. App. 575, 509 A.2d
560, cert. denied, 201 Conn. 804, 513 A.2d 698 (1986),
this court similarly concluded that the plaintiff could
not maintain a cause of action against his coworker
under the motor vehicle exception to the exclusivity
provision. There, the plaintiff and defendant worked
for a furniture company. Id., 576. The day of the acci-
dent, the defendant was driving his employer’s furniture
van, with the plaintiff as the passenger. Id. The defen-
dant pulled the van over on the side of the highway
and parked the vehicle, leaving its flashers on. Id. The
defendant remained in the parked van as the plaintiff
attempted to cross the highway. Id. The plaintiff subse-
quently was struck by a passing car and injured. Id.
  In affirming the trial court’s granting of summary
judgment for the defendant, this court concluded that
the plaintiff’s injuries were ‘‘unconnected and unrelated
to [the defendant’s] control, direction and movement’’
of the van. Id., 580. Because the plaintiff ‘‘proceeded,
on his own, unrelated to the operation of the [van], to
cross the highway,’’ his injuries were ‘‘removed from
[the defendant’s] prior movement or operation of the
vehicle.’’ Id., 579.
  More recently, in Rodriguez v. Clark, 162 Conn. App.
785, 788, 133 A.3d 510, cert. denied, 320 Conn. 926, 133
A.3d 879 (2016), this court held that the motor vehicle
exception to the exclusivity provision did not apply
in an action brought by a police officer against his
coworker, for allegedly negligently operating a police
cruiser. At the time of the incident, the plaintiff was in
the process of arresting various individuals involved in
an altercation. Id., 786. The defendant police officer
arrived on the scene to provide backup, and parked his
police cruiser, leaving the motor on and a window open
for his trained K9 police dog. Id. The dog subsequently
exited the cruiser via the open window and bit the
plaintiff on his leg. Id. Much like the court in Kiriaka,
this court agreed with the trial court’s conclusion that
the plaintiff’s injuries were removed from the defen-
dant’s prior operation of the vehicle, because they were
not causally related to the control, direction, and move-
ment of the motor vehicle. Id.
   The case before us is similar to Kegel, Kiriaka, and
Rodriguez. In all four cases, the vehicle in question
was immobile when the accident occurred. Here, the
delivery truck was parked for minutes before the plain-
tiff began unloading it, and it remained parked during
the unloading process. Furthermore, unlike the defen-
dants in Kegel and Kiriaka, Hawkins exited the vehicle
before the accident occurred, making him even more
removed from its operation. We do not agree with the
plaintiff that the proximity of the rear of the truck to
the loading platform was enough to establish a causal
relationship between Hawkins’ operation of the truck
and his injury sufficient to trigger the motor vehicle
exception.
   The plaintiff suggests in challenging the court’s fac-
tual findings that there is a dispute as to whether the
engine of the delivery truck was off when the incident
occurred. This does not, however, raise a genuine issue
of material fact that would defeat the granting of sum-
mary judgment. The law makes clear that the simple
fact that the engine was on when the injury occurred
is not sufficient to trigger the motor vehicle exception.
In Kegel, Kiriaka, and Rodriguez, the engine was run-
ning when each plaintiff was injured, yet this court held
that none of the defendants had been operating their
respective vehicles. Instead, the relevant inquiry is
whether the injury occurred as a result of Hawkins’
movement of the vehicle or a circumstance resulting
from its movement, which is simply not the case here.
  We next address our court’s interpretation of the
term ‘‘operating’’ in the context of a statutory waiver
of the doctrine of sovereign immunity, because the
plaintiff relies on cases decided in that context. General
Statutes § 52-556 provides that ‘‘[a]ny person injured in
person or property through the negligence of any state
official or employee when operating a motor vehicle
owned and insured by the state against personal injuries
or property damage shall have a right of action against
the state to recover damages for such injury.’’ (Empha-
sis added.) The plaintiff argues that this court’s interpre-
tation of the phrase ‘‘when operating a motor vehicle’’
in Allison v. Manetta, 84 Conn. App. 535, 854 A.2d 84,
cert. denied, 271 Conn. 931, 859 A.2d 582 (2004) (Allison
I), a case regarding sovereign immunity, supports his
cause of action against Hawkins.4 We disagree.
   In Allison I, the driver of a transportation truck was
proceeding along his designated route, looking for high-
way maintenance problems, when he came across
water rushing out of a driveway. Id., 541. He pulled his
truck over so he could dig a ditch to keep the water
from flowing onto the road and parked his vehicle next
to the driveway on the road. Id. As the plaintiff was
traveling on the road, she was hit by a tractor trailer
coming from the opposite direction trying to maneuver
around the truck. Id., 536–37. The plaintiff brought an
action against, inter alia, the state and the truck driver.
Id. The defendants filed a joint motion to dismiss the
claims on the basis that the statutory waiver did not
apply because the parked truck was not being operated
within the meaning of § 52-556 when the plaintiff was
injured. Id., 537. The trial court agreed and granted the
defendants’ motion to dismiss. Id. The plaintiff
appealed.
   On appeal, this court held that a motor vehicle is
being operated within the context of § 52-556 when
‘‘there is a setting in motion of the operative machinery
of the vehicle, or there is movement of the vehicle, or
there is a circumstance resulting from that movement
or an activity incident to the movement of the vehicle
from one place to another.’’ (Emphasis in original; inter-
nal quotation marks omitted.) Id., 540–41. This court
further stated: ‘‘On this set of facts, we conclude, as a
matter of law, that [the defendant] was operating the
truck within the meaning of § 52-556. He had parked
the truck as an activity incident to moving it from one
place to another along his designated maintenance
route to fulfill his responsibilities for the department.
There was, consequently, a temporal congruence
between the operation of the truck and the plaintiff’s
injury.’’ Id., 541–42. Accordingly, this court reversed the
trial court’s dismissal of the action, and remanded the
case for further proceedings. Id., 542.
   Here, the plaintiff argues that, under Allison I,
Hawkins’ improper parking of the delivery truck consti-
tutes operation of a motor vehicle. The reach of Allison
I, however, has been limited by subsequent decisions.
   In Rodriguez v. State, 155 Conn. App. 462, 110 A.3d
467, cert. granted, 316 Conn. 96, 113 A.3d 71 (2015),
this court again considered the meaning of the phrase
‘‘when operating a motor vehicle’’ within the context
of § 52-556. The plaintiffs’ claims in that case arose out
of an accident involving multiple vehicles. On the day
of the plaintiff’s motor vehicle accident, a state service
patrol operator was monitoring the highway. Id., 466–
67. His job was to remedy unsafe driving conditions. Id.,
467. At some point during his route, the patrol operator
came across debris in the road and pulled over, thereby
obstructing the right lane of the highway. Id., 470.
Shortly thereafter, three vehicles that had slowed
approaching the debris were struck from behind by a
tractor trailer. Id. A passenger in one of the cars hit by
the truck was killed, and a driver of another car was
badly injured. Id. The administratrix of the decedent’s
estate and the injured passenger each brought a per-
sonal injury action against the tractor trailer owner,
its driver, the state, and the service patrol officer. Id.,
466–68. A jury returned verdicts in favor of both of the
plaintiffs, and the state appealed from the trial court’s
denial of its motions to set aside each verdict, arguing
that the court had improperly instructed the jury on
the scope of the state’s sovereign immunity. Id., 472–73.
   On appeal, this court held that the jury instructions
used by the trial court constituted reversible error. Id.,
490. In so doing, the court analyzed our Supreme Court’s
decision in Allison v. Manetta, 284 Conn. 389, 933 A.2d
1197 (2007) (Allison II). After this court decided Allison
I, it had remanded the case for trial, and the plaintiff
prevailed. Id., 395. The defendants appealed, and our
Supreme Court transferred the appeal to itself. In Alli-
son II, the state argued that the trial court should have
instructed the jury that a state vehicle parked for the
purposes of serving as a warning device or protective
barrier was not parked ‘‘incident to travel,’’ and thus
was not being ‘‘operated’’ pursuant to § 52-556 Id., 399–
400, citing with approval Rivera v. Fox, 20 Conn. App.
619, 624, 569 A.2d 1137, cert. denied, 215 Conn. 808,
576 A.2d 538 (1990) (holding that truck being used as
warning signal to alert drivers of accident was not being
operated within meaning of § 52-556). Our Supreme
Court agreed, and remanded the case for a new trial.
Allison II, supra, 400–402. Although Allison II did not
expressly overturn this court’s decision in Allison I, it
limited its applicability considerably.
   In light of our Supreme Court’s decision in Allison
II, and our decision in Rivera, this court concluded in
Rodriguez that a motor vehicle is parked incident to
travel only if it is parked in a convenient or ordinarily
appropriate place, rather than parked for the purpose
of being used as a warning device or protective barrier.
Rodriguez v. State, supra, 155 Conn. App. 480. This
court further concluded that the motor vehicle excep-
tion to sovereign immunity does not apply even if the
state employee was negligent in choosing a location to
park the vehicle for the purpose of using it as a warning
device. Id., 481.
   Thus, even if we were to ignore the fact that, in
Allison I, this court interpreted a waiver of sovereign
immunity rather than an exception to the exclusivity
provision of the act, and that the language of the two
statues is not identical, the holding of Allison I subse-
quently has been limited and does not control here. In
Allison I, the defendant temporarily parked his vehicle
in the middle of his designated route. In the present
case, Hawkins parked the delivery truck at the conclu-
sion of his run. Furthermore, Hawkins did not park the
truck in a convenient or ordinary place to park, such
as a parking lot—he parked it at a loading dock. Finally,
as Hawkins correctly points out, the truck was not
performing the function of an ordinary motor vehicle
while it was parked at the loading dock. Rather, it was
serving as a storage facility for the containers that
needed to be unloaded. The function that the vehicle
is serving at the time of the injury is significant, because
this court concluded in Rodriguez and Rivera that the
state’s trucks were not being operated within the mean-
ing of the waiver to sovereign immunity while they were
being used as warning devices. Here, the delivery truck
was similarly not performing the function of an ordinary
vehicle when the plaintiff’s injury occurred.
   The plaintiff therefore has failed to raise a genuine
issue of material fact regarding whether his injury was
based on Hawkins’ negligent operation of the delivery
truck. Neither line of cases interpreting the meaning of
‘‘operation’’ counsels us to adopt the exceedingly broad
definition that the plaintiff suggests. Thus, we affirm
the judgment of the trial court granting Hawkins’ motion
for summary judgment.
                             II
   The plaintiff’s second claim on appeal is that the
court improperly granted FedEx’s motion for summary
judgment by concluding that there was no genuine issue
of material fact regarding whether FedEx had intention-
ally created a dangerous working condition that made
the plaintiff’s injuries substantially certain to occur. The
plaintiff makes a number of arguments in support of
his claim, including that the cargo unloading process
was inherently dangerous. Specifically, the plaintiff
argues that the dock upon which he was working, dock
six, was unsafe. The plaintiff further argues that FedEx
knowingly and deliberately subjected him to these dan-
gerous and unsafe conditions, as evidenced by deposi-
tion testimony of the plaintiff’s coworkers that the
plaintiff believes tends to show that other FedEx
employees had been injured by falling into the gap
between the loading dock and the back of the delivery
truck. We disagree.
   In support of his argument that the working condi-
tions were inherently unsafe or dangerous, the plaintiff
cites the differences between dock six and other loading
docks in the facility. Specifically, the plaintiff argues
that dock six was inherently dangerous because, unlike
some of the other docks, dock six did not have an
‘‘extension bar,’’ the purpose of which is to bridge the
gap between the dock and the back of the truck. Without
an extension bar, the dock’s edge consisted of rollers,
rather than stable flooring.
   The plaintiff submitted an affidavit from his expert
witness in opposition to FedEx’s motion for summary
judgment, in which his expert opined that the configura-
tion of dock six was unsafe in three ways: ‘‘First, it did
not allow for a truck to be backed up flush against the
leading edge of the loading dock, as that would result
in contact and binding of the horizontal steel rollers at
the leading edge of the dock. . . . Second, it eliminates
a safe walking surface area that workers can step on
while transitioning from the rear of the truck to the
loading dock, and replaces that safe walking surface
area with a steel roller that cannot be stepped upon
safely as that would actually cause the worker’s foot
to be spun back into the gap . . . . And finally, it
greatly increases the danger zone that workers must
negotiate while transitioning from the rear of the truck
onto the loading dock . . . .’’ The plaintiff’s expert fur-
ther concluded that FedEx must have modified or
removed the dock extension bar from dock six, as the
dock did not appear to conform to the original manufac-
turer’s design.
   The plaintiff also cites deposition testimony of his
coworkers regarding other workplace injuries in sup-
port of his argument that FedEx knew that the cargo
unloading process was inherently dangerous. The plain-
tiff cites the deposition of coworker LeAnne Theilman,
who testified that another coworker, Kathy Welch,
stepped on a roller and fell ‘‘luckily on the deck, not
down in between,’’ because had she fallen in the gap,
‘‘she would have been killed.’’ That incident, however,
occurred while Welch was pulling a can off a dolly on
the deck—not as a result of her falling into a gap
between an unloading dock and a delivery truck. The
plaintiff also cites the testimony of FedEx employee
Michael Smith, who stated that he once saw a cowork-
er’s foot slip and go into the gap. There was no testimony
that she was injured in this incident. The plaintiff also
references testimony of coworker Kevin Kelley, who
said that his supervisor told him of another incident
involving a FedEx employee’s foot falling into the gap.
Kelley could also not recall whether his supervisor told
him that the employee had been injured.
  Since Suarez I and Suarez II, our Supreme Court has
clarified the limited scope of the substantial certainty
exception. In Sullivan v. Lake Compounce Theme Park,
Inc., 277 Conn. 113, 889 A.2d 810 (2006), our Supreme
Court concluded that, ‘‘[a]lthough it is less demanding
than the actual intent standard, the substantial certainty
standard is, nonetheless, an intentional tort claim
requiring an appropriate showing of intent . . . . To
satisfy a substantial certainty standard, a plaintiff must
show more than that a defendant exhibited a lackadaisi-
cal or even cavalier attitude toward worker safety
. . . . Rather, a plaintiff must demonstrate that his
employer believed that its conduct was substantially
certain to cause the employee harm.’’ (Citations omit-
ted; emphasis in original; internal quotation marks omit-
ted.) Id., 118. In other words, ‘‘[t]he substantial certainty
test provides for the intent to injure exception to be
strictly construed and still allows for a plaintiff to main-
tain a cause of action against an employer where the
evidence is sufficient to support an inference . . . the
employer deliberately instructed an employee to injure
himself.’’ (Emphasis added; internal quotation marks
omitted.) Suarez I, supra, 229 Conn. 109–110, quoting
Gulden v. Crown Zellerbach Corp., 890 F.2d 195, 197
(9th Cir. 1989).
   Furthermore, this court has consistently held that
‘‘[a] wrongful failure to act to prevent injury is not
the equivalent of an intention to cause injury. . . . An
[employer’s] intentional, wilful or reckless violation of
safety standards established pursuant to federal and
state laws . . . is not enough to extend the intentional
tort exception . . . . The employer must believe the
injury was substantially certain to occur.’’ (Citations
omitted; internal quotation marks omitted.) Morocco v.
Rex Lumber Co., 72 Conn. App. 516, 527–28, 805 A.2d
168 (2002); see also Sorban v. Sterling Engineering
Corp., 79 Conn. App. 444, 457–58, 830 A.2d 372, cert.
denied, 266 Conn. 925, 835 A.2d 473 (2003) (holding
failure to teach employees proper safety procedure
does not trigger substantial certainty exception). Our
Supreme Court has declined to extend the substantial
certainty exception even to injuries ‘‘resulting from
intentional, or wilful, or reckless violations by the
employer of safety standards established pursuant to
federal and state laws, such as OSHA.’’ (Internal quota-
tion marks omitted.) Mingachos v. CBS, Inc., 196 Conn.
91, 100, 491 A.2d 368 (1985).
   The intent requirement of the substantial certainty
exception is, therefore, ‘‘distinguishable from reckless
behavior. . . . High foreseeability or strong probability
are insufficient to establish [the requisite level of]
intent. . . . Although such intent may be proven cir-
cumstantially, what must be established is that the
employer knew that the injury was substantially certain
to follow the employer’s deliberate course of action.
. . . To hold otherwise would undermine the statutory
scheme and purpose of the workers’ compensation law
and usurp legislative prerogative.’’ (Citations omitted.)
Martinez v. Southington Metal Fabricating Co., 101
Conn. App. 796, 801, 924 A.2d 150, cert. denied, 284
Conn. 930, 934 A.2d 246 (2007). Having established the
limited scope of the substantial certainty standard, we
now turn to the plaintiff’s claim.
   The plaintiff’s recounting of his coworkers’ deposi-
tion testimony fails to raise a genuine issue of material
fact regarding whether FedEx believed the plaintiff’s
injury was substantially certain to occur. The plaintiff
has offered no facts that would tend to demonstrate that
other FedEx employees had been injured in a similar
manner at dock six. In fact, the plaintiff does not cite,
nor did any of his coworkers testify to, even one other
incident in which a FedEx employee was actually
injured after falling into the gap between the loading
dock and delivery truck. Only two of the three above-
mentioned incidents involved an employee slipping into
the gap between a loading dock and delivery truck
specifically, and in at least one of those instances, the
employee was left unharmed. The third incident, refer-
enced by Kelley, also fails to raise a genuine issue of
material fact, because Kelley did not know whether the
employee in question was injured. Thus, the plaintiff
has not proffered any evidence that suggests that FedEx
knew of any prior injuries occurring as a result of the
gap at dock six, and certainly not with such frequency
that it raised a genuine issue of material fact regarding
whether FedEx knew that the plaintiff’s injury was sub-
stantially certain to occur.
  Furthermore, the plaintiff has not offered any evi-
dence that tends to show that FedEx was aware of the
potential hazard created by the gap between the truck
and the loading dock on the night of the accident. Nei-
ther the plaintiff nor his coworker voiced any concerns
to their supervisor, Michael Smith, regarding the gap,
even though the plaintiff maintains that the gap was
much larger than normal. Moreover, the plaintiff did
not ask Hawkins to reposition the truck, although he
had seen drivers do so in the past. Such facts, therefore,
tend to demonstrate that neither the plaintiff nor FedEx
understood that it was substantially certain that the
plaintiff would be injured.
   Additionally, the plaintiff’s argument that FedEx pur-
posely removed from dock six a factory designed safety
feature—specifically, an extension bar that bridges the
gap between the loading dock and the back of the deliv-
ery truck—similarly fails to raise a genuine issue of
material fact regarding whether FedEx believed the
plaintiff’s injury was substantially certain to occur. The
plaintiff and his expert, a mechanical engineer named
Brian O’Donel, concluded that FedEx must have modi-
fied dock six, because it appeared to the plaintiff’s
expert that the dock differed from the manufacturer’s
design. Even if we were to accept the plaintiff’s conclu-
sion that FedEx purposely eliminated certain safety
precautions, however, this court held in Morocco, supra,
72 Conn. App. 527, that ‘‘intentional, wilful or reckless’’
safety violations by the employer do not rise to the
level of intent required under the substantial certainty
standard. (Emphasis added; internal quotation marks
omitted.) In fact, our Supreme Court has expressly
declined to apply the substantial certainty exception to
cases in which the plaintiff alleges its employer violated
OSHA safety standards. Mingachos v. CBS, Inc., supra,
196 Conn. 100.
   Our conclusion is buttressed by decisions of this
court in cases raising similar claims. One such case is
Sorban v. Sterling Engineering Corp., supra, 79 Conn.
App. 444. There, the plaintiff worked as a machine oper-
ator, and informed his supervisor that the lathe he was
working on was malfunctioning. Id., 446. The supervisor
took no action other than to tell the plaintiff to ‘‘be
careful’’ and the tool crashed into material on a rotating
table, throwing a piece of material and hitting the plain-
tiff in the arm, causing a severe laceration and other
injuries. Id. The trial court granted the defendant
employer’s motion for summary judgment. Id., 447. On
appeal, we concluded that ‘‘there [was] no evidence
that the defendant’s actions were committed with the
purpose of causing injury,’’ even though the defendant
failed to repair the lathe, provide adequate blocks and
shield guards, and alert employees to a policy regarding
use of the rotating table. Id., 457. We therefore held
that ‘‘[a]lthough the defendant’s failure [to act] may
constitute negligence, gross negligence or even reck-
lessness, those allegations fail to meet the high thresh-
old of substantial certainty . . . . The combination of
factors demonstrated a failure to act; however, such a
failure is not the equivalent of an intention to cause
injury.’’ Id., 457–58; see also Martinez v. Southington
Metal Fabricating Co., supra, 101 Conn. App. 807 (hold-
ing substantial certainty exception did not apply where
plaintiff inserted hand into machine and machine was
subsequently turned on due to miscommunication with
coworker because fact that plaintiff’s employer knew
machine was potentially dangerous did not constitute
requisite level of intent required under exception).
   The plaintiff argues that his case is distinguishable
from Sorban because the malfunction of the machine
in Sorban was a single isolated event, rather than a
‘‘regularly occurring dangerous condition such as a gap
in the floor.’’ Here, however, the plaintiff himself admit-
ted that the gap between the loading dock and the
delivery truck was larger than usual on the night he was
injured—in fact, more than double the regular distance.
The larger than normal gap complained of by the plain-
tiff is, therefore, more analogous to the onetime mal-
functioning machine at issue in Sorban than a ‘‘regularly
occurring dangerous condition’’ as characterized by the
plaintiff. For this reason and the others discussed
herein, summary judgment was properly granted in
favor of defendant FedEx.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 14-1 (54) defines ‘‘motor vehicle’’ for purposes of
the act.
   2
     In his reply brief, the plaintiff in the present case notes that the plaintiff
in Kegel survived the summary judgment phase and proceeded to trial. In
light of the development of the law since Kegel, however, it is clear to us
that the plaintiff in the present case has failed to raise a genuine issue of
fact concerning whether defendant Hawkins was operating a motor vehicle
within the meaning of § 31-293a.
   3
     Kegel involved General Statutes (Rev. to 1981) § 31-293a. The legislature
amended § 31-293a to specify that contractors’ ‘‘mobile equipment such
as bulldozers, powershovels, rollers, graders or scrapers, farm machinery,
cranes . . .’’ did not fall under the motor vehicle exception to the exclusivity
provision of the act. (Emphasis added.) This court’s analysis in Kegel, how-
ever, is still persuasive because the issue in that case concerned movement
of the truck portion of the assembly, which was operated by a separate
employee, rather than the movement of the crane.
   4
     We note that the wording of the statutory waiver of sovereign immunity
is not identical to that of the motor vehicle exception to the exclusivity
provision. The phrase ‘‘operation of a motor vehicle’’ and ‘‘when operating
a motor vehicle,’’ however, are sufficiently similar to warrant comparison.